Exhibit 10.55

WARNER CHILCOTT HOLDINGS COMPANY, LIMITED

FORM OF

2005 EQUITY INCENTIVE PLAN

2005 RESTRICTED SHARE AWARD AGREEMENT

GRANT TO: [                    ]

THIS AGREEMENT (the “Agreement”) is made effective as of March 28, 2005 (the
“Grant Date”), between Warner Chilcott Holdings Company, Limited, a Bermuda
exempted limited company (together with its successors, the “Company”), and
[            ], who is an employee of the Company or one of its Subsidiaries
(the “Grantee”). Capitalized terms, unless defined in Section 9 or a prior
section of this Agreement, shall have the same meanings as in the Plan (as
defined below).

WHEREAS, in connection with the Grantee’s employment with the Company or one of
its Subsidiaries, the Company desires to grant to the Grantee a certain number
of Class A ordinary shares, par value $.01, of the Company (“Class A Common
Shares”) on the date hereof pursuant to the terms and conditions of this
Agreement and the Company’s 2005 Equity Incentive Plan (the “Plan”).

WHEREAS, the Board of Directors of the Company has determined that it would be
to the advantage, and in the best interest, of the Company and its shareholders
to grant the Restricted Shares (as defined herein) provided for herein to the
Grantee as an incentive for increased efforts during his employment with the
Company or one of its Subsidiaries.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. GRANT OF SHARE AWARD

(a) Grant. Subject to the terms and conditions of the Plan and this Agreement,
the Company hereby grants to the Grantee the following:

(i) [                    ] Class A Common Shares, which are the “Time Vesting
Shares,”

(ii) [                    ] Class A Common Shares, which are the “Performance
Vesting Shares,” and

(iii) [                    ] Class A Common Shares, which are the “ROC Vesting
Shares” (the ROC Vesting Shares, together with the Time Vesting Shares and the
Performance Vesting Shares, the “Restricted Shares”).



--------------------------------------------------------------------------------

(b) Plan. This award is granted under the Plan, which is incorporated herein by
this reference and made a part of this Agreement.

SECTION 2. ISSUANCE OF SHARES

(a) Share Certificates. The Company shall cause to be issued certificates for
the Time Vesting Shares, the Performance Vesting Shares and the ROC Vesting
Shares representing this award, registered in the name of the Grantee (or in the
names of such person and his spouse as community property or as joint tenants
with right of survivorship). In connection with the execution of this Agreement
the Grantee shall deliver to the Company a duly-executed blank share power in
the form attached hereto as Exhibit A.

(b) Voting Rights. The Grantee shall have voting rights with respect to the
Restricted Shares.

(c) Dividends. All share dividends, if any, that are paid on unvested Restricted
Shares and all share dividends, if any, that are paid on any share dividends
(any such share dividends, “Restricted Share Dividends”) and all cash dividends
paid on unvested Restricted Shares (or on Restricted Share Dividends) (“Cash
Dividends”) shall be treated as set forth in Section 3(b).

(d) Section 83(b) Election. If the Grantee chooses, the Grantee may make an
election under Section 83(b) of the Code, which would cause the Grantee
currently to recognize income for U.S. federal income tax purposes in an amount
equal to the excess (if any) of the FMV of the award (determined as of the date
of the award) over the Purchase Price (if any), which excess will be subject to
U.S. federal income tax. The form for making a Section 83(b) election is
attached as Exhibit B. The Grantee acknowledges that it is the Grantee’s sole
responsibility to timely file the Section 83(b) election and that failure to
file a Section 83(b) election within 30 days after the Grant Date may result in
the recognition of ordinary income on any future appreciation on the Restricted
Shares.

(e) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) as a result of the grant of this award and/or the
filing of a Section 83(b) election as a condition to the grant of this award,
and the Grantee shall make arrangements satisfactory to the Company to enable it
to satisfy all such withholding requirements.

SECTION 3. CERTAIN RESTRICTIONS

The following provisions shall apply to each Restricted Share until such share
vests in accordance with Section 4:

(a) The certificate representing such Restricted Share shall be held in custody
by the Company.

(b) All Restricted Share Dividends, all Cash Dividends and all new, substituted
or additional securities or other property described in Section 7 below
(“Additional Property”), shall be subject to the same restrictions as the
Restricted Share to which such Restricted Share Dividend, Cash Dividend or
Additional Property relates and will be held in custody by the Company on the
same terms as such Restricted Share.

 

2



--------------------------------------------------------------------------------

(c) The certificate representing such Restricted Share shall bear the legend
provided for in the first sentence of Section 5(d).

(d) The holder of such Restricted Share shall have no liquidation rights with
respect thereto.

(e) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof terminates prior to January 18, 2006 and such
termination was by the Company (or the applicable Subsidiary thereof) for Cause
or by the Grantee without Good Reason, then all unvested Restricted Shares (and
all Restricted Share Dividends, Cash Dividends and Additional Property related
to such unvested Restricted Shares) shall be forfeited, and all of the Grantee’s
rights, or the rights of any spouse or any Permitted Transferee of such Grantee,
to such unvested Restricted Shares (and such Restricted Share Dividends, Cash
Dividends and Additional Property) shall terminate.

(f) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof terminates for any reason, then all unvested
Restricted Shares as of such date of termination shall remain unvested and shall
not be subject to vesting pursuant to the provisions of Section 4 or otherwise
in any circumstance, except as set forth in Section 6(c).

SECTION 4. VESTING OF RESTRICTED SHARES

(a) Vesting. Subject to the provisions of this Agreement, the following
Restricted Shares shall vest as follows:

(i) the Time Vesting Shares shall vest in accordance with the provisions of
Schedule A and, if applicable, Section 6(c);

(ii) the Performance Vesting Shares shall vest in accordance with the provisions
of Schedule B and, if applicable, Section 6(c); and

(iii) the ROC Vesting Shares shall vest in accordance with the provisions of
Schedule C and, if applicable, Section 6(c).

(b) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any Restricted Shares:

(i) the restrictions referred to in Section 3 shall cease to exist with respect
to such Restricted Shares;

(ii) the Company will cause to be issued and delivered to the Grantee (or the
applicable Permitted Transferee of the Grantee, if any) a certificate or
certificates for the number of Restricted Shares which have so vested, and the
number of shares represented by the Restricted Share Dividends, if any, paid
with respect to such Restricted Shares, without the legend provided for in the
first sentence of Section 5(d);

(iii) The Company will cause to be delivered to the Grantee (or the applicable
Permitted Transferee of the Grantee, if any) any Cash Dividends or

 

3



--------------------------------------------------------------------------------

Additional Property with respect to such vested Restricted Shares that are held
in the custody of the Company; and

(iv) the Company will cause to be issued a certificate or certificates for the
remaining unvested Restricted Shares registered in the name of the Grantee (or
in the names of such person and his spouse as community property or as joint
tenants with right of survivorship or the applicable Permitted Transferee of the
Grantee, if any), which certificate or certificates will continue to be held in
the custody of the Company in accordance with Section 3.

SECTION 5. SECURITIES LAW ISSUES, TRANSFER RESTRICTIONS

(a) Grantee Acknowledgements and Representations. The Grantee understands and
agrees that: (x) the Restricted Shares have not been registered under the
Securities Act, (y) the Restricted Shares are restricted securities under the
Securities Act and (z) the Restricted Shares may not be resold or transferred
unless they are first registered under the Securities Act or unless an exemption
from such registration is available. The Grantee hereby makes the
representations and warranties set forth in Exhibit C hereto.

(b) No Registration Rights. Except as otherwise set forth in the Management
Shareholders Agreement with respect to vested Restricted Shares, the Company
may, but shall not be obligated to, register or qualify the award of Restricted
Shares to the Grantee under the Securities Act or any other applicable law. The
Company shall not be obligated to take affirmative action to cause the award of
Restricted Shares to the Grantee to comply with any law.

(c) Transfers. All Restricted Shares shall be subject to the provisions as to
Transfer set forth in Article 3 of the Management Shareholders Agreement. Unless
otherwise permitted pursuant to the Management Shareholders Agreement, the
Grantee shall not Transfer any Restricted Shares (x) except in compliance with
the provisions of Article 3 of the Management Shareholders Agreement, and
(y) unless the transferee shall have agreed in writing to be bound by the terms
of this Agreement in a manner mutually acceptable to the Board and otherwise
acknowledged that such Restricted Shares are subject to the restrictions set
forth in this Agreement. Any attempt to Transfer any Restricted Shares not in
compliance with this Agreement shall be null and void and have no force or
effect, and the Company shall not, and shall cause any transfer agent not to,
give any effect in such entity’s share records to such attempted Transfer. The
Grantee acknowledges that the transfer restrictions contained in this Agreement
are reasonable and in the best interests of the Company.

(d) Legends. Each certificate representing Restricted Shares that have not
vested shall be endorsed with a legend in substantially the following form:

“The securities represented by this certificate are subject to a certain Share
Award Agreement, dated as of March 28, 2005, which provides, among other things,
for certain restrictions on the transfer and encumbrance of such securities, and
for the vesting of such securities according to particular provisions. A copy of
such agreement is on file at the principal offices of the Company.”

 

4



--------------------------------------------------------------------------------

In addition to the legend set forth in the previous sentence, each certificate
representing Restricted Shares shall be endorsed with a legend in substantially
in the form set forth in Section 3.03 of the Management Shareholders Agreement.

SECTION 6. RIGHT OF REPURCHASE

(a) Right of Repurchase. All Restricted Shares and Restricted Share Dividends
shall be subject to the provisions of Article 5 of the Management Shareholders
Agreement with respect to the repurchase of the Restricted Shares by the Company
(or its assignee permitted pursuant to such Article 5); provided, that, except
as otherwise set forth in Section 6(b), Restricted Share Dividends shall be
treated in the same manner, and shall be subject to the same provisions on
process, as the Restricted Shares are pursuant to such Article 5 of the
Management Shareholders Agreement.

(b) Treatment of Cash Dividends, Restricted Share Dividends, Additional
Property. In the event that, at the time of the exercise of rights by the
Company pursuant to Article 5 of the Management Shareholders Agreement with
respect to unvested Restricted Shares, the Company holds pursuant to
Section 3(b) Cash Dividends, Restricted Share Dividends and/or Additional
Property with respect to such unvested Restricted Shares, upon the purchase by
the Company (or its assignee permitted pursuant to such Article 5) of such
Restricted Shares, notwithstanding anything to the contrary in this Agreement or
the Management Shareholders Agreement, all such Cash Dividends, Restricted Share
Dividends and/or Additional Property shall be forfeited by the Grantee (and any
spouse or any Permitted Transferee of the Grantee) and all the Grantee’s rights,
or the rights of any spouse or any Permitted Transferee of the Grantee, to such
Cash Dividends, Restricted Share Dividends and/or Additional Property shall
terminate.

(c) Non-Exercise of Right of Repurchase. In the event that (i) the Company has a
right pursuant to Article 5 of the Management Shareholders Agreement to
repurchase an unvested Restricted Share, and (ii) the Company elects not to
exercise such right (and does not assign such right to a Person who exercises
such right), in each case pursuant to such Article 5, then such unvested
Restricted Share shall vest.

SECTION 7. ADJUSTMENT OF SHARES

In the event of a Recapitalization, the terms of this award (including, without
limitation, the number and kind of Class A Common Shares subject to this award)
shall be adjusted as set forth in Section 13(a) of the Plan. In the event that
the Company is a party to a merger or consolidation, this award shall be subject
to the agreement of merger or consolidation, as provided in Section 13(b) of the
Plan.

SECTION 8. MISCELLANEOUS PROVISIONS

(a) No Retention Rights. Nothing in this award or in the Plan shall confer upon
the Grantee any right to continue in Service or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary employing the
Grantee), which rights are hereby expressly reserved by the Company, to
terminate the Grantee’s Service at any time and for any reason, with or without
Cause.

 

5



--------------------------------------------------------------------------------

(b) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

If to the Company, to:

c/o Warner Chilcott Holdings Company, Limited

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Grantee, to the address that he most recently provided to the Company,

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

(c) Entire Agreement. This Agreement and the Plan, together with the Management
Shareholders Agreement, and the other agreements referred to herein and therein
and any schedules, exhibits and other documents referred to herein or therein,
constitute the entire agreement and understanding among the parties hereto in
respect of the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, among the parties
hereto, or between any of them, with respect to the subject matter hereof and
thereof.

(d) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Grantee, except that the Company may amend or modify the
Agreement without the Grantee’s consent in accordance with the provisions of the
Plan or as otherwise set forth in this Agreement. The failure of the Company in
any instance to exercise the Right of Repurchase shall not constitute a waiver
of any other repurchase rights that may subsequently arise under the provisions
of this Agreement or any other agreement between the Company and the Grantee. No
waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition whether of like or
different nature. Any amendment or modification of or to any provision of this
Agreement, or any waiver of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

6



--------------------------------------------------------------------------------

(e) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee except pursuant to a Transfer of Restricted Securities in accordance
with the provisions of this Agreement.

(f) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Grantee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Grantee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(g) Governing Law, Venue. All issues concerning the relative rights of the
Company and the Grantee with respect to each other shall be governed by the laws
of Bermuda. All other issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect this Agreement shall be brought in the
courts of the United States for the Southern District of New York, and, by
execution and delivery of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts. Each party irrevocably waives any
objection which it may now or hereafter have to the laying of venue of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement in the courts referred to in this paragraph and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

(h) Waiver of Jury Trial. The Grantee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

(i) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

Schedules/Exhibits. Any capitalized terms used in any Schedule or Exhibit to
this Agreement but are not otherwise defined therein have the meanings set forth
in this Agreement.

(j) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so

 

7



--------------------------------------------------------------------------------

long as the economic and legal substance of the transactions contemplated hereby
are not affected in any manner materially adverse to any party. If any provision
of this Agreement is held to be invalid, illegal, or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

(k) Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which constitutes an original copy of this Agreement and
all of which, collectively constitute only one agreement. The signatures of all
the parties need not appear on the same counterpart.

(l) Grantee Undertaking. The Grantee agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Grantee or upon the Restricted Shares pursuant to the
provisions of this Agreement.

(m) Plan; Management Shareholders Agreement; Counsel. The Grantee acknowledges
and understands that material definitions and provisions concerning the
Restricted Shares and the Grantee’s rights and obligations with respect thereto
are set forth in the Plan and the Management Shareholders Agreement. The Grantee
has read carefully, and understands, the provisions of such documents. White &
Case LLP (“Counsel”) has been retained by the Company to represent the Grantee
in connection with the transactions contemplated by this Agreement. The Grantee
has had the opportunity to seek legal advice from Counsel on this Agreement and
the transactions contemplated hereby.

SECTION 9. DEFINITIONS

(a) “Affiliate” means, with respect to any Person, any other Person who,
directly or indirectly, controls such first Person or is controlled by said
Person or is under common control with said Person, where “control” means the
power and ability to direct, directly or indirectly, or share equally in or
cause the direction of, the management and/or policies of a Person, whether
through ownership of voting shares or other equivalent interests of the
controlled Person, by contract (including proxy) or otherwise.

(b) “Board” means the Board of Directors of the Company, as constituted from
time to time or, if a Committee has been appointed, such Committee.

(c) “Business Day” has the meaning ascribed to such term in the Management
Shareholders Agreement.

(d) “Cause” has the meaning ascribed to such term in the Management Shareholders
Agreement, except that the reference therein to a Management Shareholder shall
be to the Grantee.

(e) “Change of Control” has the meaning ascribed to such term in the Management
Shareholders Agreement. For the avoidance of doubt, a Change of Control shall
not include an IPO unless the definition of Change of Control is otherwise
satisfied.

 

8



--------------------------------------------------------------------------------

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(g) “Committee” means the compensation committee of the Board of Directors of
the Company.

(h) “Employee” means any individual who is a common-law employee of the Company
or a Subsidiary thereof.

(i) “FMV” with respect to a Restricted Share, means the fair market value of a
Restricted Share, as determined by the Board in good faith. Such determination
shall be conclusive and binding on all persons.

(j) “Good Reason” has the meaning ascribed to such term in the Management
Shareholders Agreement, except that the reference therein to a Management
Shareholder shall be to the Grantee.

(k) “IPO” has the meaning ascribed to such term in the Management Shareholders
Agreement.

(l) Management Shareholders Agreement” means that certain Management
Shareholders Agreement dated as of the date hereof by and among the Company,
Warner Chilcott Holdings Company II, Limited, Warner Chilcott Holdings Company
III, Limited, the Grantee and the other parties thereto (as the same shall be
amended, modified or supplemented from time to time).

(m) “Permitted Transferee” has the meaning ascribed to such term in the
Management Shareholders Agreement.

(n) “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

(o) “Purchase Price” means the price, if any, paid by the Grantee for the
Restricted Shares.

(p) “Right of Repurchase” means the Company’s right of repurchase described in
Section 6 of this Agreement.

(q) “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(r) “Service” means service as an Employee.

(s) “Subsidiary” means, with respect to any specified Person, any other Person
in which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person.

 

9



--------------------------------------------------------------------------------

(t) “Transfer” has the meaning ascribed in such term in the Management
Shareholders Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

WARNER CHILCOTT HOLDINGS COMPANY, LIMITED By:        Name:     Title:          
[Name]

SIGNATURE PAGE: RESTRICTED A AWARD